Citation Nr: 1024024	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  09-09 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for hepatitis C.



ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from October 1973 to 
October 1975.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2008 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania which, in pertinent part, 
denied service connection for hepatitis C and found that new 
and material evidence had not been provided to reopen a claim 
for service connection for posttraumatic stress disorder 
(PTSD).  The Veteran appealed both issues.  In a December 
2009 rating decision the RO granted service connection for 
bipolar disorder, claimed as depression and PTSD with an 
evaluation of 50 percent disabling effective August 16, 1979, 
and an evaluation of 70% disabling from October 7, 2003.  

In May 2010, the Veteran's representative requested 
consideration for TDIU..  That issue has not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over this issue and it is 
referred to the AOJ for appropriate actions.  

During the course of this appeal, additional evidence was 
received by the RO and forwarded to the Board in May 2010, 
without a waiver of original RO review.  Given the outcome of 
the claim, there is no error in failing to remand for a 
waiver or RO review.

The Veteran appeared and testified at an RO hearing in July 
2009; a transcript of that hearing is contained in the claims 
file. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Hepatitis C developed as a result of any established 
event, injury, or disease during active service.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, hepatitis C was 
incurred in service. 38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.655 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Given the Board's favorable disposition of the claim for 
service connection for hepatitis C, the Board finds that 
failure to discuss VCAA compliance will result in harmless 
error to the Veteran.

Laws and Regulations-Service connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  The requirement that a current disability 
be present is satisfied when a claimant has a disability at 
the time of a claim for VA disability compensation is filed 
or during the pendency of that claim.  McClain v. Nicholson, 
21 Vet. App. 319 (2009).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

In general, for service connection to be granted for 
hepatitis C, the evidence must show that a veteran's 
hepatitis C infection, risk factor(s), or symptoms were 
incurred in or aggravated by service.  The evidence must 
further show by competent medical evidence that there is a 
relationship between the claimed in-service injury and the 
veteran's hepatitis C.  Risk factors for hepatitis C include 
intravenous (IV) drug use, blood transfusions before 1992, 
hemodialysis, intranasal cocaine, high-risk sexual activity, 
accidental exposure while a health care worker, and various 
kinds of percutaneous exposure such as tattoos, body 
piercing, acupuncture with non-sterile needles, shared 
toothbrushes or razor blades.  See VBA letter 211B (98-110) 
November 30, 1998.

A VA Fast Letter (FL) issued in June 2004 (FL 04-13, June 29, 
2004) identified "key points" that included the fact that 
hepatitis C is spread primarily by contact with blood and 
blood products, with the highest prevalence of hepatitis C 
infection among those with repeated, direct percutaneous 
(through the skin) exposure to blood (i.e., intravenous drug 
users, recipients of blood transfusions before screening of 
the blood supply began in 1992, and hemophiliacs treated with 
clotting factor before 1987).  Another "key point" was the 
fact that hepatitis C can potentially be transmitted with the 
reuse of needles for tattoos, body piercing, and acupuncture.  
It was concluded in FL 04-13 that the large majority of 
hepatitis C infections can be accounted for by known modes of 
transmission, primarily transfusion of blood products before 
1992, and injection drug use.  Additionally, the FL noted 
"despite the lack of any scientific evidence to document 
transmission of HCV with airgun injectors, it is biologically 
plausible."

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

Factual Background and Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran contends that he contracted hepatitis C in 
service from either (1) proximity to intravenous drug users, 
(2) filthy living conditions, (3) acne treatment, or (4) air 
gun vaccinations.  For his acne treatment contention the 
Veteran testified at a DRO hearing that his acne was treated 
by a nurse using a needle on the papules, and that he later 
found out the nurse was an intravenous drug user.  He 
believes that the nurse used the same needle to express his 
acne or to inject medicine into a cyst, to inject drugs; 
therefore exposing him to the blood of drug users.  In 
statements and testimony the Veteran additionally stated that 
he was not a drug user, had never had a blood transfusion, 
did not have any tattoos, and had no exposure to the blood of 
others, both during service and after.

Service treatment records note the Veteran had severe acne 
vulgaris over much of his body.  Throughout his period of 
service, he received treatment for the acne, with 
tetracycline, Fostex soap, Retin-A pads, and "White Jot" 
(white lotion).  He also developed cysts, which were treated 
with warm compresses, and later excised.  He received 
stitches in service on three occasions.  Twice for the 
surgical removal of cysts, and once after cutting his foot on 
glass.  The Veteran was sent to a hospital for the removal of 
his cysts.  The Veteran was treated for nausea and stomach 
pain in July 1974 and January 1975; he was diagnosed with 
gastritis and given Mylanta.  There is no indication of a non 
hepatitis A/non hepatitis B blood test (testing for hepatitis 
C was not available during the time period the Veteran 
served.)

The earliest testing showing the Veteran had contracted 
hepatitis C was in June 1993.  After attempting to donate 
blood, the American Red Cross informed him that his blood had 
tested positive for hepatitis C.

In a statement received in October 2004, the Veteran noted he 
contracted a "rare acne condition" from polluted water, and 
he was treated with antibiotics, which made him ill.  He 
indicated that his skin condition was so bad that when he 
would wake up in the morning there would be blood on his 
sheets. 

SSA records contained records from Underwood-Memorial 
hospital from December 2006, where the Veteran provided a 
social history of no IV drug abuse, and never having been 
transfused.  He noted that his only surgical operation had 
been a hernia repair.  He was diagnosed with acute 
diverticulitis.  January 2007 laboratory results from Quest 
Diagnostics showed the Veteran tested positive for hepatitis 
C.  Genotype testing showed it was hepatitis C 1a.  

An October 2008 letter from private physician J.A.P. noted 
the Veteran had been diagnosed and treated for chronic 
hepatitis C viral infection, with his earliest known 
seropositivity in 1993.  He noted the Veteran's reports that 
he had never used IV drugs and was never transfused with 
blood products.  He noted the Veteran did not have any 
tattoos, and was a lifelong heterosexual (there was no 
mention of "risky" sexual behavior).  The physician noted 
the Veteran's belief that he was exposed to hepatitis C in 
service, and noted that there was no known serological 
testing for hepatitis C at the time.  The physician noted 
that "the acquisition category for [the Veteran] is 
unknown," but that he contracted it sometime before 1993.  

An additional October 2008 letter, from private physician 
J.G.K., D.O., stated that he had no knowledge of how the 
Veteran acquired hepatitis C.

An April 2009 physician's note showed that the Veteran's 
wife's hepatitis C antibody test was negative.

A June 2009 letter from the Veteran's service representative 
noted that the Veteran was exposed to blood during his Coast 
Guard service when he was "in close proximity to others 
using drugs and discarding dirty syringes in the area."

In a September 2009 written statement the Veteran noted that 
he was initially diagnosed with hepatitis C in the 1990s, but 
that when his family physician tested him, it showed that he 
did not have hepatitis C.  He did not undergo treatment until 
2007, when a different physician tested him and determined 
that he did have hepatitis C.  He further argued that his 
hepatitis C was "administered by medical 
personnel...junkies."

In September 2009, the Veteran was afforded a VA psychiatric 
examination.  The Veteran was noted to be an extremely poor 
historian and it was "very difficult to understand his 
tangential thought process and communicate with him."  He 
denied use of intravenous drugs, intranasal cocaine, sharing 
toothbrushes or razor blades, or frequenting prostitutes.  He 
also stated he had never had a blood transfusion and he had 
no tattoos or body piercing.  He related having "needling of 
acne cysts" and lancing, as well as living in filthy 
conditions and with drug users.  The examiner noted there was 
no documentation for the treatment of the acne with needling 
or lancing.  He stated that while the lancing of cysts was a 
remote possibility for the cause of the hepatitis C, that it 
would be mere speculation and unlikely.  The examiner also 
noted that a filthy setting and non-intimate exposure to drug 
users are not risk factors for hepatitis C.  The examiner 
opined that it was unlikely that the Veteran's hepatitis C 
was incurred by any factors associated with service.  He also 
noted that in 20 percent of the cases of hepatitis C there 
are no obvious risk factors present.  He could not relate the 
Veteran's current hepatitis C infection to risk factors 
during military service without resorting to mere 
speculation.

A March 2010 written statement from J.J.S., D.O., a 
gastroenterologist, noted that he treated the Veteran for 
hepatitis C in December 2009, and that the Veteran informed 
the physician of his belief that he contracted hepatitis C in 
service when he was treated in a hospital by a drug user.  
Additionally, the physician discovered that the Veteran had 
been vaccinated with an air gun during service.  The 
physician provided a statement that it was "reasonable to 
infer that [the Veteran] contracted chronic hepatitis C 
during his military tenure."

A March 2010 statement by the Veteran's service 
representative noted that the Veteran received injections 
using an air gun, which was "an excellent source of blood 
transmission."

The evidence of record shows that the Veteran has hepatitis 
C, and that it was contracted prior to 1993.  The Veteran 
does not have any of the commonly associated risk factors for 
hepatitis C.

As noted above the Veteran has contended that he contracted 
hepatitis C in one of the following ways: (1) proximity to 
intravenous drug users, (2) filthy living conditions, (3) 
acne treatment, or (4) air gun vaccinations.  The September 
2009 VA examiner stated that filthy living conditions and 
proximity to intravenous drug users are not hepatitis C risk 
factors.  He additionally noted that there was no evidence of 
needling or lancing acne cysts; however, service treatment 
records do note that the Veteran was to return to sick call 
when his cysts were "ripe" and there was a notation that he 
was sent to a hospital to have two cysts removed, with 
stitches needed afterward.  Lastly, the Veteran's private 
physician provided a positive nexus opinion between the use 
of air gun vaccinations and the Veteran's contraction of 
hepatitis C.  The FL, quoted above, noted "despite the lack 
of any scientific evidence to document transmission of HCV 
with airgun injectors, it is biologically plausible."

The Veteran is noted to be an undependable historian with 
paranoid delusions or ideations, and therefore a somewhat 
unreliable source for his own personal history.  However, 
inasmuch as there is no showing after service of exposure to 
any factors that would increase his risk for hepatitis C, and 
there is some evidence of outpatient surgery in service with 
some risk of contaminated needles, the Board will afford the 
Veteran the benefit of the doubt regarding how he contracted 
hepatitis C.  As such, service connection for hepatitis C is 
warranted. 


ORDER

Entitlement to service connection for hepatitis C is allowed.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


